Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment of 01/04/21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pettitt et al. (WO 2010/038052), hereinafter, Pettitt in view of Walter (US Patent 2,962,425).
Regarding claims 5 and 9, although Pettitt discloses the access panel is mounted to the ultrasonic gauge by one or more removable fasteners (see: page 2, lines 15-16) it does not particularly disclose or suggest a fastener comprising a fixing part and a collar. Walter discloses a plurality of fasteners may be inserted through the apertures 21 to pull the patch 10 into a tight mating relationship with the wing or skin (12) of the aircraft. Walter further discloses however, there are special aircraft fasteners with self locking features. "This type of fastener is inserted through the aperture 21 and generally by turning in one direction produces a spreading or locking action at the opposite side of the fastener to thus grip and retain the patch in a tight abutting relationship with the under surface of the skin 12 (see: col. 3, lines 37-51). Regarding claim 9, Walter discloses a filler or washers 33 are provided to fill the space between the patch 10A and the stringer 31 (see: col. 3, lines 69-74). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Pettitt 
Regarding claim 6, Pettitt in view of Walter discloses the fastener according to claim 5, wherein the ultrasonic sensor is provided on an outer surface of the fixing part (see page 3, lines 13-18 and line 26 thru page 4 line 3).
Regarding claim 7, Pettitt in view of Walter discloses the fastener according to claim 5, wherein the ultrasonic sensor is provided inside the fixing part (see page 3, lines 18-19).
Regarding claim 8, Pettitt in view of Walter discloses the fastener according to claim 5, wherein the ultrasonic sensor 14, 54, comprises a plurality of ultrasonic sensors 5, 55.
Allowable Subject Matter
Claims 1-4 are allowable over the prior art.
Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered but they are not persuasive. In response to applicant’s arguments “In the invention defined in claim 5, a fastener comprises an ultrasonic sensor. Walter (US Patent 2692425) discloses a fastener with a self locking feature. The self-locking feature and the ultrasonic sensor are different from each other. Thus, the invention defined in claim 5 differs from the invention disclosed in Walter”. The Examiner, respectfully, disagrees with applicant’s arguments because claims 5 and 9 are rejected under 103 as being unpatentable over Pettitt in view of Walter wherein, Pettitt discloses an ultrasonic sensor and removable In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, claims 5 and 9 recite a fastener and a collar, however, none of them is recited in the body of the claims. Note that the self locking of Water is just an example, but the fixing part (patch 10) would be obvious to one of the ordinary skill in the art to realize applicant’s invention in a reliable and efficient manner. Thus, the combination of Pettitt in view of water is proper because the combination teaches the limitations of the claims as explained in the above rejection.	.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861